DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oka et al. (Oka, US 2018/0101044) in view of Bu et al. (Bu, US 2021/0150941).
Re claim 1: As shown in Figs. 2 and 3, Oka discloses an electronic device, comprising:
a first flexible substrate 200 (paragraph 49);
a second flexible substrate 100 (paragraph 49) comprising a first region 102/104/150 and a second region 106, wherein the first region overlaps with the first flexible substrate 200, and the second region 106 does not overlap with the first flexible substrate 200;
a liquid crystal layer 170 disposed between the first flexible substrate 200 and the second flexible substrate 100; and
a supporting structure (comprising resin member 500) disposed on the second region 106. 
As shown in Fig. 5, the second flexible substrate 100A in the driving region 106A is reinforced by the resin member 500A of the supporting structure and the polarizer plate 20A (paragraphs 31, 63 and 64). Oka does not disclose the supporting structure comprising a supporting film.

Accordingly, it is obviously applicable to the electronic device of Oka in order to realize the same advantage by reliably bonding the driving region of the second substrate and the polarizing plate together.
Thus, as taught by Bu, it would have been obvious to one having skill in the art at the time the invention was made to form a supporting structure comprising a supporting film in order to provide a flexible display device having high reliability and long lifespan with reliable bonding.
Re claim 2: The electronic device according to claim 1, wherein Oka discloses that the supporting structure further comprises a glue 500 (resin member, paragraphs 36 and 50).
Re claim 3: The electronic device according to claim 2, wherein the glue is obviously a waterproofing glue (paragraph 50).
Re claim 4: The electronic device according to claim 3, wherein a material of the waterproofing glue comprises silica gel, polyurethane (PU), polycarbonate (PC), poly(methyl methacrylate) (PMMA) or polyethylene terephthalate (PET) (paragraph 50).
Re claim 5: The electronic device according to claim 2:
With the modification, it is obvious that the supporting film can be selected and disposed according to an intended use in order to be adhered to the second region by the glue as shown in Fig. 5 of Oka.
Re claim 6: The electronic device according to claim 2, wherein it is obvious that the glue 500A covers at least a portion of the supporting film as shown in Fig. 5 of Oka where the glue 500A completely covers the second region 106A.
Re claim 7: The electronic device according to claim 6:
With the modification, it is obvious that the supporting film can be selected in size such that the glue covers a top surface and a side surface of the supporting film as shown in Fig. 5 of Oka in order to satisfy an intended application.
Re claim 8: The electronic device according to claim 2, wherein a width of the glue 500 may be greater than or equal to a width of the supporting film as shown in Fig. 5 of Oka where the glue 500 completely covers the second region 106A.
Re claim 9: The electronic device according to claim 2, wherein a gap (corresponding to sealant member 150) exists between the glue 500 and the liquid crystal layer 170 as shown in Fig. 5 of Oka. 
Re claim 10: The electronic device according to claim 2:
With the modification, it would have been obvious to one of ordinary skill in the art at the time the invention was made to dispose the glue between the supporting film and the second flexible substrate as shown in Fig. 5 of Oka, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re claim 11: The electronic device according to claim 2, wherein a thickness of the glue 500 is greater than a thickness of the liquid crystal layer 170 as shown in Fig. 5 of Ota.
Re claim 12: The electronic device according to claim 1, as shown in Fig. 5 of Oka, further comprising a covering layer 20A (polarizer plate).
As shown in Fig. 1 of Bu, the supporting film has a first side (lower side) and a second side (upper side) opposite to the first side. With the modification, as shown in Fig. 5 of Oka, it is obvious that the first side faces the second flexible substrate, and the second side is adhered to the covering layer.
Re claim 13: The electronic device according to claim 1, wherein, as shown in Fig. 5 of Oka, it is obvious that the first flexible substrate 200A or the second flexible substrate 100A comprises a flexible base, and a Young's modulus of the supporting film is greater than a Young's modulus of the flexible base in order to prevent the substrates from being separated and provide a flexible display device having high reliability and long lifespan (paragraph 42).
Re claim 14: The electronic device according to claim 1, wherein, as shown in Fig. 1 of Bu,  the supporting film comprises a substrate 31 (base material), a first adhesive layer 32 and a second adhesive layer 33, and the substrate 31 is disposed between the first adhesive layer 32 and the second adhesive layer 33.
Re claim 15: The electronic device according to claim 14, wherein Bu discloses that a material of the substrate 31 comprises polyethylene terephthalate (PET), polypropylene (PP) or polyethylene (PE) (paragraph 48).
Re claim 16: The electronic device according to claim 1:
As shown in Fig. 5, Oka discloses an IC chip 300A which may be mounted by a method of COG (chip on glass) or the like (paragraph 38). Since the IC chip 300A is formed on the second flexible substrate 100A, the IC chip 300A can be mounted on the second flexible substrate 100A by a COF (chip on film) method.
 Further, with the modification, it is obvious that the chip on film can be disposed between the supporting structure and the second flexible substrate 100A according to an intended application.
Re claim 17: The electronic device according to claim 16, wherein the second flexible substrate 100 (array substrate) comprises a thin film transistor layer, and the chip on film 300 is electrically connected to the thin film transistor layer (via terminal 160) (paragraph 44).
Re claim 18: The electronic device according to claim 17, further comprising an anisotropic conductive film 310A, wherein the chip on film 300A is adhered to the thin film transistor layer by the anisotropic conductive film 310A as shown in Fig. 5 (paragraph 44).
Re claim 19: The electronic device according to claim 16, wherein a gap exists between the chip on film 300A and the liquid crystal layer 170A as shown in Fig. 5 of Oka.
Re claim 20: The electronic device according to claim 16, wherein, with the modification, it is obvious that the supporting structure further comprises a glue 500A covering a portion of the chip on film 300A as shown in Fig. 5 of Oka.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


January 25, 2022